
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.213


 
   
CONFIDENTIAL   REDACTED VERSION


[***] CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED PORTIONS.

FDA COMPLIANCE AGREEMENT


        This FDA Compliance Agreement (the "Agreement") is made and entered into
as of June 12, 2003 ("Date of Agreement"), by and between:

        Chiron S.r.l, having its registered office at Via Fiorentina 1, 53100
Siena, Italy;

and

        Chiron Behring GmbH & Co, with its registered offices at Emil von
Behring Strasse 76, 35041 Marburg, Germany, together with Chiron S.r.l.,
hereafter referred to as "Chiron";

and

        SynCo Bio Partners B.V., having its registered office at Paasheuvelweg
30, 1105 BJ Amsterdam-Zuidoost, The Netherlands, hereinafter referred to as:
"SynCo";

WHEREAS:

A.Chiron has registered and commercially markets its Meningococcal C conjugate
vaccine ("Menjugate®") in (parts of) Europe and Canada;

B.At the request of Chiron, SynCo has manufactured Chiron's MenC polysaccharide
("MenC") and CRM197 ("CRM197") for the European and Canadian market on the basis
of that certain contract manufacturing agreement dated 26 July 2001;

C.Chiron desires to register and commercially market its Menjugate® in (parts
of) the USA;

D.Chiron has requested SynCo to manufacture as from [***] Chiron's MenC and
CRM197 not only for the European, Canadian market and other international
markets, but for the US market as well and with a view thereof, Chiron and SynCo
have simultaneously with this agreement entered into that certain contract
manufacturing agreement dated the date hereof (the "New Contract Manufacturing
Agreement");

E.With a view to the registration and launch of Chiron's Menjugate® in the USA
and SynCo's manufacturing of Chiron's MenC and CRM197, SynCo's facility at
Paasheuvelweg 30 in Amsterdam-Zuidoost needs to be adjusted so as to fully
comply with the requirements of the US Food and Drug Administration ("FDA");

F.An assessement has been made by Chiron as to the adjustments to be made by
SynCo to SynCo's facility at Paasheuvelweg 30 in Amsterdam-Zuidoost so as to
fully comply with the requirements of the FDA;

G.SynCo has expressed its willingness to manufacture Chiron's MenC and CRM197
for both the European, Canadian and other international markets as well as the
US market, provided that Chiron contributes a certain amount for the adjustments
that are required to fully comply with the FDA requirements and for the loss of
revenues that will occur during the time that the adjustments to SynCo's
facility will be made;

H.Chiron and SynCo have agreed on the amount and terms of the contribution to be
paid by Chiron to SynCo in respect of the adjustments and on certain other
issues;

--------------------------------------------------------------------------------

NOW THEREFORE, THE PARTIES HAVE AGREED AS FOLLOWS:

Adjustments to Plant

1.SynCo shall make all agreed adjustments to its facility at Paasheuvelweg 30 in
Amsterdam-Zuidoost (the "Plant") as described in Appendix A to this Agreement,
which adjustments are identified by the parties as required by the US Food and
Drug Administration ("FDA") to be made for obtaining the approval of the Plant
by the FDA in respect of the registration and launch of Chiron's Menjugate® in
the United States of America. However, SynCo does not make, has not made and
shall not be deemed to make or have made any representation, warranty or
guaranty as regards the date on which any adjustments are completed or as
regards the date on which the FDA provides its approval to the Plant, if any.

2.In order to enable SynCo to make the required adjustments, Chiron undertakes
that its affiliate Chiron B.V. shall evacuate the so called labelling and
packaging area as well as the former warehouse (such areas sufficiently known to
the parties) prior to [***]. Upon evacuation of these areas, the lease agreement
between SynCo and Chiron B.V. shall terminate in respect of these areas.

3.Following the inspection of the Plant by the FDA and the Plant's subsequent
approval by the FDA, SynCo shall, at its own expense, make any and all further
adjustments to the Plant required by the FDA to maintain its approved status as
soon as reasonably possible after such requirement has been communicated by the
FDA to SynCo.

4.SynCo shall exercise all reasonable skill, care and diligence in the
performance of its duties under this Agreement and shall carry out all
responsibilities with recognized professional standards.

Contribution by Chiron and Payment thereof

5.Chiron shall contribute a total amount of [***] as the only compensation for
the agreed adjustments to be made by SynCo to the Plant and all related
necessary validation, qualification and documentation activities to support FDA
approval of the Plant. In addition, this amount is to cover any other activities
required of SynCo regarding (i) the preparation of the registration dossier,
(ii) resulting from the pre-approval inspection and (iii) all other activities
required to allow the approval of the Plant by the FDA.

6.The amount referred to in Article 5 of this Agreement does not include a
compensation for the performance or documentation of any process and cleaning
validations related to the manufacturing of Chiron's MenC and CRM197 by SynCo or
any other person. The cost for the activities and services related to such
process and cleaning validations shall be separately invoiced by SynCo to
Chiron, [***], up to but not exceeding [***]. Prior to the invoicing of any such
costs, the parties shall jointly approve in writing a process/cleaning
validation protocol setting out the validation activities that SynCo will
perform and the timelines with respect thereto.

7.The amount of [***] as referred to in the previous paragraph shall be paid
upon completion in accordance with the terms of this Agreement [***] set forth
in Appendix B to this Agreement.

8.Any and all amounts in this Agreement are to be increased [***].

9.Chiron and SynCo acknowledge and agree that, although the compensation is
calculated on the basis of Chiron's assessment of the adjustments that are
required to be made to the Plant and the loss of revenues that will occur during
the time that the adjustments to the Plant will be made, Chiron is not entitled
to any documents showing the actual cost incurred by SynCo in this respect.
Although SynCo will use its best efforts to support the approval of the Plant by
the FDA, any and all amounts paid by Chiron under this Agreement shall be
non-refundable and are due whether

2

--------------------------------------------------------------------------------

the registration and/or launch of Chiron's Menjugate in the USA will proceed or
not and will not be dependent on the success of such registration and/or launch.

9.Any and all amounts to be paid under this Agreement that are not paid at the
relevant payment date shall bear interest at a rate of [***]. Interest shall be
compounded on a [***] .

FDA Approval Chiron's Responsibility; No Guarantee SynCo

10.Chiron acknowledges that it is Chiron's responsibility to obtain approval by
the FDA and any other competent regulatory authority with respect to Chiron's
Menjugate®. SynCo's responsibilities are limited to the activities detailed in
Article 5 of this Agreement. SynCo does not make and has not made any
representations, guarantees or warranties whatsoever, express or implied, that
FDA approval of its Plant will be obtained and SynCo shall not be liable for any
direct or indirect damage in the event such approval or any other approval from
any other competent regulatory authority shall not be obtained.


Entire Agreement

11.Except for any provisions relating to the subject hereof in the New Contract
Manufacturing Agreement, this Agreement contains the entire understanding and
agreement between Chiron and SynCo relating to the subject matter hereof and
supersedes any and all prior arrangements, understandings and agreements
relating to the subject matter hereof.

Amendments in Writing

12.No amendments, changes, or modifications of the terms of this Agreement shall
be valid or binding unless made in writing and signed by the duly authorized
representatives of each of Chiron and SynCo.

Law and Arbitration

13.This Agreement shall be governed, construed and interpreted by the laws of
The Netherlands. Chiron and SynCo agree that any and all disputes between them
arising out of or relating to this Agreement shall be exclusively and finally
settled by arbitration in accordance with the Rules of Conciliation and
Arbitration of the International Chamber of Commerce by three arbitrators
appointed in accordance with such Rules. The arbitration proceedings shall take
place in Amsterdam, The Netherlands, if initiated by Chiron, and in Milan,
Italy, if initiated by SynCo, and shall be conducted in the English language.
Judgment on the award may be issued by and enforced by any court of competent
jurisdiction.


Independent Status of Parties.

14.Each of Chiron and SynCo is an independent party acting in its own name and
for its own account. Neither Chiron nor SynCo has any authority to act as an
agent or representative of the other, or to contract in the name of, or create
or assume any obligation against, or otherwise legally bind, the other party in
any way for any purpose, unless agreed separately in writing. All costs and
expenses connected with each of the parties' activities and performance under
this Agreement unless otherwise separately agreed or provided for in this
Agreement are to be borne solely by the party incurring such costs and expenses.

No Transfer of Rights or Obligations

15.Neither Chiron nor SynCo may transfer any or all of its rights or obligations
under this Agreement to any third party, without the prior written consent of
the other Party, provided that SynCo may

3

--------------------------------------------------------------------------------

hire subcontractors to make any or all of the adjustments to the Plant as
provided in this Agreement.

Press Release

16.The parties agree that neither party shall disclose the existence of or the
contents of this Agreement to any third party without the prior written consent
of the other party.


        IN WITNESS WHEREOF, the Chiron S.r.l., Chiron GmbH & Co and SynCo have
caused this Agreement to be executed by their duly authorized representatives:

Chiron S.r.l.:   SynCo Bio Partners B.V.:
/s/  JOHN LAMBERT      

--------------------------------------------------------------------------------

John Lambert
President, Chiron Vaccines
 
/s/  MIC N. HAMERS      

--------------------------------------------------------------------------------

Dr. Mic N. Hamers
Managing Director
Chiron Behring GmbH & Co:
 
 
/s/  JOHN LAMBERT      

--------------------------------------------------------------------------------

John Lambert
President, Chiron Vaccines
 
 

4

--------------------------------------------------------------------------------


APPENDIX A

Planned and Agreed Adjustments to the Plant required for FDA Licensure


Objectives

        The realisation of improvements to Synco's facility at Paasheuvelweg 30
in Amsterdam-Zuidoost (the "Plant") that that are required to be made for the
approval of the Plant by the US Food and Drug Administration ("FDA") in respect
of the registration and launch of Chiron's Menjugate in the United States of
America.

Scope

        In addition to the activities detailed below the agreed adjustments to
the Plant shall be considered to include the activities and all necessary,
validation, qualification and documentation activities required to support FDA
licensure of the Plant. Including other activities required of Synco:
(i) regarding the preparation of the registration dossier, (ii) resulting from
the pre-approval inspection and (iii) regarding all other activities required to
allow the licensing of the Plant by the FDA. The activities are not considered
to include the performance of, or documentation of, any process and cleaning
validations related to the manufacturing of Chiron's MenC and CRM197.

        The following adjustments which will be will be executed in the first
phase of adjustments ("Phase 1")

1)[***]

2)[***]

3)[***].

4)[***].

        The following adjustments will be will be executed in the second phase
of adjustments ("Phase 2")

1)[***].

2)[***].

3)[***].

4)[***].

Planned Timing

        "Phase 1" of the adjustments to the facility will be executed [***]. The
validation of these adjustments, including all relevant IQ, OQ and PQ reports is
planned to be completed within [***].

        "Phase 2" of the adjustments to the facility will be executed during
[***]. The validation of these adjustments, including all relevant IQ, OQ and PQ
reports is planned to be completed by [***].

5

--------------------------------------------------------------------------------


APPENDIX B

Agreed Payment Milestones


        The total amount of [***] will be paid as follows subject to the terms
of the FDA Compliance Agreement:

[***].

[***].

[***].

[***].

[***].

[***].

[***].

        Payment shall be made by Chiron within thirty (30) days from receipt of
the relevant invoice following the agreement of the milestone.


[***] CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED PORTIONS.


6

--------------------------------------------------------------------------------




QuickLinks


Exhibit 10.213



[***] CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS. FDA COMPLIANCE AGREEMENT
APPENDIX A Planned and Agreed Adjustments to the Plant required for FDA
Licensure
APPENDIX B Agreed Payment Milestones
[***] CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.
